Title: To George Washington from Major Swiney, 25 October 1792
From: Swiney, Major
To: Washington, George


  Harrisburg, Pa., 25 Oct. 1792. Writes that he left Ireland “to participate in the asylum your laudable and ever memorable conflict with the arbitrary enemy prepaired for us in America.” He named his oldest son George Washington Swiney “in full hopes that some day . . . when he

arrives at such an age as to be able to contemplate the character of the man he was named for, it will at least inspire him with a courage becoming a good Soldier; his situation in life will preclude him from emulating your Excellency in any other line.” His two younger sons are named “Montgomery, & Frankland.”
